Judgment, Supreme Court, New York County, entered February 22, 1979, in favor of plaintiff for $29,794, is unanimously reversed, on the law, and order, Supreme Court, New York County, entered January 9, 1979, granting plaintiff’s motion for summary judgment against defendant in the sum of $22,000, with interest and costs, is vacated and the motion denied, with costs on appeal to defendant-appellant. Defendant’s separate appeal from the order entered January 9, 1979, is dismissed, without costs, as subsumed in and reviewed on the appeal from the judgment. There is an issue of fact at least as to whether there has been partial or total payment of the debt by delivery of stock by defendant to plaintiff after the filing of the petition in bankruptcy. Concur — Birns, J. P., Fein, Lane, Markewich and Silverman, JJ.